
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 04-1733; MB Docket No. 04-240; RM-10843] 
        Radio Broadcasting Services; Daytona Beach Shores, FL 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          This document requests comments on a petition for rulemaking filed by Carmine Tutera requesting the allotment of Channel 258A at Daytona Beach Shores, Florida. The coordinates for Channel 258A at Daytona Beach Shores are 29-15-06 and 81-02-29. There is a site restriction 10.1 kilometers (6.3 miles) northwest of Daytona Beach Shores. 
        
        
          DATES:
          Comments must be filed on or before August 19, 2004, and reply comments on or before September 3, 2004. 
        
        
          ADDRESSES:

          Secretary, Federal Communications Commission, 445 Twelfth Street, SW., Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner as follows: Carmine Tutera, 1374 Stanfield Cove, Heathrow, Florida 32746. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Rolanda F. Smith, Media Bureau, (202) 418-2180. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 04-240, adopted June 23, 2004, and released June 28, 2004. The full text of this Commission decision is available for inspection and copying during normal business hours in the FCC's Reference Information Center at Portals II, CY-A257, 445 Twelfth Street, SW., Washington, DC. This document may also be purchased from the Commission's duplicating contractors, Best Copy and Printing, Inc., 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone 1-800-378-3160 or http://www.BCPIWEB.com. 
        Provisions of the Regulatory Flexibility Act of l980 do not apply to this proceeding. 

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Radio, Radio broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for Part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334 and 336. 
          
          
            § 73.202 
            [Amended] 
            2. Section 73.202(b), the Table of FM Allotments under Florida, is amended by adding Daytona Beach Shores, Channel 258A. 
          
          
            Federal Communications Commission. 
            John A. Karousos,
            Assistant Chief, Audio Division, Media Bureau.
          
        
      
      [FR Doc. 04-16369 Filed 7-16-04; 8:45 am] 
      BILLING CODE 6712-01-P
    
  